Citation Nr: 1101565	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO. 10-01 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a back disability, 
status post spinal fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach
INTRODUCTION

The Veteran served on active duty from October 1965 to March 
1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision by the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In documents, dated from September 2010 through December 2010, 
the Veteran and his representative requested that the Veteran be 
scheduled for a hearing in conjunction with his appeal.  
38 C.F.R. § 20.700 (2010).  They requested that the hearing be 
held at the RO before a member of the Board.  38 C.F.R. § 20.703 
(2010).  Accordingly, the case is REMANDED for the following 
action:

Schedule the Veteran for a hearing at the 
RO before a member of the Board.  

Ensure that the notice scheduling the 
hearing is associated with the claims 
folder.  Also, indicate whether any notice 
that was sent to the Veteran was returned 
as undeliverable.

When the foregoing actions have been 
completed, and if the case is otherwise in 
order, return the case to the Board for 
further appellate consideration. 

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue. 
The Veteran need take no action unless he is notified to do so.  
However, he is advised that he has the right to submit any 
additional evidence and/or argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


